In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00262-CR
    ___________________________

  LARRY CHARLES PERRY, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 30th District Court
        Wichita County, Texas
       Trial Court No. 58,250-A


   Before Kerr, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                            MEMORANDUM OPINION

                                    I. Introduction

       Appellant Larry Charles Perry appeals his conviction for the third-degree felony

of evading arrest or detention using a vehicle.             See Tex. Penal Code Ann.

§ 38.04(b)(2)(A). A jury convicted him of the offense. The trial court also found that

the enhancement allegations were true and sentenced Appellant to a term of thirty

years’ confinement in the Institutional Division of the Texas Department of Criminal

Justice.

       In a single issue, Appellant argues that the trial court erred by failing to instruct

the jury on the lesser-included misdemeanor offense of evading arrest or detention on

foot. We conclude that Appellant failed to preserve his claim because his argument

on appeal does not comport with the argument he made to the trial court and that

even if his claim had been preserved, the evidence did not permit the jury to find that

Appellant was guilty only of the offense of evading arrest or detention on foot. We

affirm the judgment of the trial court.

                      II. Factual and procedural background

       A. The pursuit of Appellant

       The record consists primarily of the testimony of two Wichita Falls police

officers and a dash-cam video and its associated audio. At approximately 9:00 p.m.

on a Friday, the two testifying officers were watching a house, which was described as

a “known dope sale home[].” A white SUV pulled up to the house, and the vehicle’s

                                             2
occupant entered the house, stayed for two to three minutes, and returned to his

vehicle.

       As described by the officers and depicted in the recording, the officers

followed the SUV in their marked patrol vehicle. The officers observed the SUV’s

driver commit a traffic violation by failing to signal.

       The SUV reached a street with several commercial establishments.              The

officers drove within a couple of car lengths behind the SUV and activated the patrol

vehicle’s overhead lights. The SUV did not stop. The officers then repeatedly blew

their vehicle’s air horn for approximately ten seconds, again prompting no response

from the SUV. The officers then activated the siren. Within a few seconds from the

time that the officers activated the siren, the vehicle turned into a residential area. At

least one additional police car joined the chase.

       While travelling through the residential neighborhood, the SUV followed a

course that one of the officers described as a looping figure-eight. There was almost

no traffic on the residential streets where the pursuit occurred. The pursuit of the

SUV lasted approximately three minutes with speeds ranging between twenty and

forty miles per hour. The officers were often within feet of the SUV and had their

overhead lights and siren activated for two and a half minutes of the time that they

were behind the SUV. The SUV drove through four stop signs, only slowing enough

to make turns but without showing any inclination to stop. During the multi-block

pursuit, there were numerous places where Appellant could have pulled over.

                                             3
      One officer stated that during the pursuit, it appeared that the driver was

throwing something from the vehicle’s window. The other officer responded to this

observation by saying, “It looks like it, but I can’t tell.” On cross-examination, the

officer who had observed items being thrown out of the vehicle reiterated, “In the

video while we were traveling south on Buchanan, you can actually see what we

believed [to be] some type of contraband or something being thrown out of the

window. On the video and in person, I distinctly remember being able to see

something flying through the air.”

      B. Appellant’s brief compliance with the officers’ commands

      The pursuit ended when another patrol vehicle with its overhead lights flashing

faced the SUV in the oncoming lane of traffic. The officers conducted what they

described as a felony stop, meaning that they drew their weapons as they emerged

from their vehicles and repeatedly yelled at the SUV’s driver, Appellant, to put his

hands up and to stop. Appellant stepped from the SUV, looked back at the pursuing

officers’ vehicle, placed one hand in the air, shut the door of the vehicle with his other

hand, and then placed that hand in the air. He then stepped in front of the SUV, and

once out of the officers’ line of sight, began to run. The sequence of events from the

time that Appellant opened the SUV’s door until he ran lasted eight seconds. A

number of officers pursued Appellant for approximately 100 to 150 feet, and the foot

chase ended abruptly when he was Tased.



                                            4
      Appellant immediately began protesting, “I ain’t got nothing,” and “I ain’t did

nothing.” In his brief, Appellant claims that at a certain point in the recording, he can

be heard to say, “I didn’t see you.” We have listened to the video repeatedly; the

exchange at the identified point consists of the officer instructing Appellant not to dig

(presumably in his pockets), and Appellant twice responding, “I ain’t digging.”

      C. Appellant’s pleas for the officers not to seize his vehicle and his
      emphasis that he had gotten his vehicle to his residence

      An officer told Appellant that he was being arrested for evading. Appellant

again protested that he had not done anything and that he “ain’t got nothing else” that

he wanted to tell the officer about. Appellant then asked about his keys, and the

officer told him that his vehicle was being seized. Appellant began begging the

officers not to seize his vehicle. One officer told him that was not how it worked and

also told Appellant that he had been given the “chance to stop and it could have all

been avoided, but you opted to go with a felony, so we’re going to have to follow our

protocol and seize your vehicle.” Appellant continued to plead and said, “I stay right

there.” Appellant then gave the officer his address.

      The conversation with the officers apparently continued once Appellant was

placed in their patrol vehicle. Once again, Appellant pleaded, “Please don’t tow my

car,” and also said, “I’m parked at home.” The pleading continued, and Appellant

then reemphasized that his vehicle was “at home.” He then said, “Oh man, I’m sorry




                                           5
for running.” Appellant said that he’d “pay more money,” that he knew he was

wrong, and that he was sorry.

      The jury heard Appellant’s acknowledgment that he had a little weed on him.

One officer testified that after Appellant had been Tased, the officer had rolled him

over and had seen a “loose, green leafy substance all over his clothing.” Appellant

also had a marijuana cigarette in the pocket of his shorts.

      D. Appellant’s trial theory

      Appellant’s trial theory began in voir dire when his counsel questioned jurors

about their nervousness when they suddenly saw the lights of a police car in their rear-

view mirror.

      During the trial, Appellant’s counsel laid out a theory that aligned with the

pleas that Appellant had made to the officers that his vehicle should not be seized

because he had made it home. Counsel’s explanation was that Appellant did not stop

because he was looking for a safe place to stop and that Appellant had concluded that

his residence was the best place to stop. This argument was made when counsel

requested that the jury charge include the lesser-included offense of evading on foot:

      Judge, I’m asking the Court to include an instruction in reference to a
      lesser-included evading on foot. I do believe that there was a scintilla --
      enough evidence to show that a person commits an offense if he
      intentionally flees from a person he knows is a peace officer.

               ....

            And essentially I say that, Judge, because all of the elements for
      evading are the same except for the vehicle portion. And I believe the State

                                            6
      showed me a case in reference to, I think, Smith V State where the Court finds that
      based upon the facts in that case, you can’t -- a jury couldn’t infer that the individual
      was trying to get the car to a different location to park it because in that particular
      case that they’re talking about, the defendant stopped -- never really stopped the car,
      jumped out of the window, and ran across traffic. And they said that there was no
      way in that instance that a jury could find that he was looking for a place to park
      and was only fleeing when he was on foot. And I say that this case is distinguished
      from that one because obviously it was a slow-speed chase, he did park the car, and
      then he got out slowly and then ran. [Emphasis added.]

      The claim—that Appellant was not fleeing during the pursuit but was simply

trying to get home—carried forward into Appellant’s argument to the jury:

      A person acts intentionally or with intent with respect to the nature of
      his conduct or to a result of his conduct when it is his conscious
      objective or desire to engage in the conduct or cause the result.

             And I believe that Mr. Perry was trying to get his truck home. And
      granted, he probably was anxious, he probably was afraid, he probably
      knew that -- he probably was even a little disoriented because it didn’t
      look like he went straight home, probably because there was marijuana
      in the vehicle. I don’t know if it was smoked, I don’t know if he had
      smoked it, I have no idea. But all of those things taken together would probably
      mean that it may not have been his conscious objective to flee. It was his
      probable conscious objective to try to get that automobile to his
      house. And he succeeded in doing that, but in the process he
      didn’t show prompt compliance. And you’re charged with figuring out
      whether it was his conscious objective in doing that.

              And I believe if you look at the totality of everything, when he actually got
      that vehicle to a location that was near his house, he then got out and fled. He did.
      It was -- that seemed to me that was conscious, that he -- he was giving -
      - he was receiving commands, and he did not adhere to those
      commands.

              Now, he’s probably gonna get up here and say, but they used that
      air horn, they made their presence known, and Mr. Perry, like I said, was probably
      afraid, probably anxious, and was just trying to get that vehicle back to
      his house. And whether that is a conscious objective, that’s up to you guys to
      decide. But I believe if you look at everything, I think it was his

                                                  7
      conscious objective to try to get that automobile to his house.
      [Emphasis added.]

                                     III. Analysis

      A. The legal principles at play and a summary of why we overrule
      Appellant’s sole issue

      Appellant offers interrelated arguments for why the trial court should have

submitted an instruction on the lesser-included offense of evading on foot (or without

the use of a vehicle). The arguments rely primarily on the premise that he did not

evade the police using a vehicle because he did not know that he was being pursued

by the police until he had arrived home. An ancillary argument is that because of

Appellant’s brief compliance with the officers’ commands as he maneuvered to the

front of his vehicle and then ran, he allegedly committed two separate offenses—

evading using a vehicle and evading on foot.

      Appellant failed to preserve error on his claim that the trial court erred by not

submitting the lesser-included offense because his argument on appeal does not

comport with his argument at trial. Further, to obtain an instruction on the lesser-

included offense, the evidence must be such that it would permit a jury to rationally

find that, if the defendant is guilty, he is guilty only of the lesser-included offense—in

this case, evading on foot. The inferences that Appellant relies on to argue that a jury

could reasonably find him guilty only of the offense of evading only on foot are

untenable.   We also reject Appellant’s final argument that his few seconds of

compliance with the officers’ commands after he had stopped his vehicle split his

                                            8
actions into two separate offenses, with one being evading using a vehicle and the

other being evading on foot. The trial court committed no error when it refused to

give the jury the instruction on the lesser-included offense.

      B. The elements of evading using a vehicle and of evading on foot

      “Essentially, a person commits a crime under [S]ection 38.04 [of the Penal

Code] if he knows a police officer is attempting to arrest or detain him[] but

nevertheless refuses to yield to a police show of authority.” Jackson v. State, Nos. 05-

15-00414-CR, 05-15-00415-CR, 2016 WL 4010067, at *7 (Tex. App.—Dallas July 22,

2016, no pet.) (mem. op., not designated for publication). A person may evade using

a vehicle or on foot. The elements of the offense of evading using a vehicle are “a

person: (1) intentionally; (2) flees; (3) from a person; (4) he knows is a peace officer

or federal special investigator; (5) attempting to lawfully arrest or detain him; and

(6) the actor uses a vehicle while in flight.” Id.1 Evading using a vehicle and evading

on foot differ only in that the latter does not include the element of using a vehicle.

Powell v. State, 206 S.W.3d 142, 143 (Tex. App.—Waco 2006, pet. ref’d). Evading

without the use of a vehicle is a Class A misdemeanor. See generally Tex. Penal Code




      1
        The State must also prove that the attempted arrest or detention was lawful.
See Jackson, 2016 WL 4010067, at *8. There is no contention in this case that the
attempted detention of Appellant was unlawful.

                                            9
Ann. § 38.04(b). The penalty increases to a felony of the third degree when “the actor

uses a vehicle . . . while the actor is in flight.” Id. § 38.04(b)(2)(A). 2

       Using different “means of locomotion” during flight does not break the flight

into two separate offenses; instead, the consequence of using a vehicle elevates the

offense to a felony because the felony offense “requires only that a vehicle be used at

some time during the commission of this offense.” See Hobbs v. State, 175 S.W.3d 777,

779 (Tex. Crim. App. 2005). 3 Thus, evading using a vehicle during one part of the

flight and then resorting to foot “constitute[s] one continuous criminal act of

evading.” Johnson v. State, No. 13-17-00545-CR, 2019 WL 3884873, at *4 n.4 (Tex.

       2
        Because the legislature passed multiple amendments to Section 38.04 in 2011,
there was confusion about whether the statute made evading using a vehicle a third-
degree felony. We have previously concluded that it does. See Adetomiwa v. State, 421
S.W.3d 922, 927 (Tex. App.—Fort Worth 2014, no pet.) (concluding that the offense
of evading arrest or detention is a third-degree felony when the defendant uses a
vehicle in the flight, irrespective of prior convictions).
       3
        As stated in Hobbs,

       [The language of Section 38.04] presents an issue of statutory
       construction, particularly whether the different means of locomotion are
       “allowable units of prosecution” under Section 38.04(a) which, in
       relevant part, defines the offense as a person who “flees from a person
       he knows is a peace officer attempting lawfully to arrest or detain him.”
       This language plainly does not define separate offenses (or “allowable
       units of prosecution”) when different means of locomotion are used. In
       addition, Section 38.04(b)(1), which elevates the punishment level for the
       offense defined in Section 38.04(a) when a vehicle is used, requires only
       that a vehicle be used at some time during the commission of this
       offense.
175 S.W.3d at 779 (footnotes omitted).


                                               10
App.—Corpus Christi–Edinburg Aug. 8, 2019, no pet.) (mem. op., not designated for

publication); see Smith v. State, 483 S.W.3d 648, 656 n.6 (Tex. App.—Houston [14th

Dist.] 2015, no pet.) (“We further note that abandoning one’s vehicle during a police

chase and continuing on foot is a continuation of evading in a vehicle.”); see also Lara

v. State, Nos. 13-04-282-CR, 13-04-299-CR, 2007 WL 431241, at *3 (Tex. App.—

Corpus Christi–Edinburg Feb. 8, 2007, no pet.) (mem. op., not designated for

publication) (“[T]he [S]tate is precluded from seeking multiple convictions of evading

arrest when the criminal act is one continuous course of conduct . . . .”).

      A person “flees” by giving anything less than prompt compliance with an

officer’s direction to stop. Lopez v. State, 415 S.W.3d 495, 497 (Tex. App.—San

Antonio 2013, no pet.) (quoting Horne v. State, 228 S.W.3d 442, 446 (Tex. App.—

Texarkana 2007, no pet.)). Thus, the fact that a defendant prompted only a slow-

speed chase does not free a defendant from culpability: “The statute does not require

high-speed fleeing, or even effectual fleeing. It requires only an attempt to get away

from a known officer of the law.” Mayfield v. State, 219 S.W.3d 538, 541 (Tex. App.—

Texarkana 2007, no pet.). In other words, “fleeing slowly is still fleeing.” Id.

      There is no particular distance or speed that must be covered in the chase to

infer that the defendant is fleeing: “Although speed, distance, and duration of pursuit

are factors in determining whether a defendant intentionally fled, ‘no particular speed,

distance, or duration is required to show the requisite intent if other evidence

establishes such intent.’” Houston v. State, No. 04-15-00513-CR, 2016 WL 3362055, at

                                           11
*3 (Tex. App.—San Antonio June 15, 2016, no pet.) (mem. op., not designated for

publication) (quoting Griego v. State, 345 S.W.3d 742, 751 (Tex. App.—Amarillo 2011,

no pet.)); see also Lopez v. State, No. 04-17-00359-CR, 2018 WL 3747817, at *2 (Tex.

App.—San Antonio Aug. 8, 2018, no pet.) (mem. op., not designated for publication)

(same).

      The culpable mental state required to establish the offense of evading turns on

the circumstances surrounding the conduct. Riggs v. State, 482 S.W.3d 270, 276 (Tex.

App.—Waco 2015, pet. ref’d). Specifically, “the act of fleeing becomes criminal only

because of the actor’s knowledge that a peace officer is attempting lawfully to arrest

or detain the actor.” Id. But the fact that a person provides an explanation for fleeing

“does not negate or supersede an intent to evade police authority, which requires only

that an actor (1) acknowledge an officer is attempting to lawfully detain him, and

(2) declines to yield despite that knowledge.” Johnson, 2019 WL 3884873, at *4.

      The element that an officer is attempting to arrest or detain the person

generally is met by the “officer displaying authority by the use of emergency lights and

siren.” Id. at *3; King v. State, No. 01-18-00335-CR, 2019 WL 5432053, at *3 (Tex.

App.—Houston [1st Dist.] Oct. 24, 2019, no pet.) (mem. op., not designated for

publication) (“Evidence that a police officer is asserting authority and attempting to

arrest or detain an individual includes use of emergency lights and sirens, pointing to a

driver to pull the vehicle over, and issuing verbal commands.” (citing Duvall v. State,

367 S.W.3d 509, 513 (Tex. App.—Texarkana 2012, pet. ref’d))).

                                           12
      C. The standards for determining whether the trial court must submit
      an instruction on a lesser-included offense

      As the Texas Court of Criminal Appeals has noted, “The two-step test for

determining whether a trial court is required to give a requested instruction on a

lesser-included offense is well established.” Bullock v. State, 509 S.W.3d 921, 924 (Tex.

Crim. App. 2016). The two steps are as follows:

          • First, the trial court must “determine whether the requested instruction

             pertains to an offense that is a lesser-included offense of the charged

             offense, which is a matter of law.” Id. (citing Hall v. State, 225 S.W.3d
524, 535–36 (Tex. Crim. App. 2007)). “Under this first step of the test,

             an offense is a lesser-included offense if it is within the proof necessary

             to establish the offense charged.” Id. (citing Sweed v. State, 351 S.W.3d
63, 68 (Tex. Crim. App. 2011), and Tex. Code Crim. Proc. Ann. art.

             37.09).

          • Second, “the analysis asks whether there is evidence in the record that

             supports giving the instruction to the jury.” Id. at 924–25.

                       o “Under this second step, a defendant is entitled to an

                           instruction on a lesser-included offense when there is some

                           evidence in the record that would permit a jury to rationally

                           find that, if the defendant is guilty, he is guilty only of the

                           lesser-included offense.” Id. at 925 (emphasis added).


                                           13
o “The evidence must establish that the lesser-included

  offense is a valid, rational alternative to the charged

  offense.” Id.

             In making the determination whether the

                  lesser-included offense is a rational alternative,

                  all the evidence admitted at trial must be

                  examined (not just the evidence presented by

                  the defendant), and “[a]nything more than a

                  scintilla of evidence is adequate to entitle a

                  defendant to a lesser charge.” Id.

             The “threshold showing is low, [but] it is not

                  enough that the jury may disbelieve crucial

                  evidence pertaining to the greater offense, but

                  rather there must be some evidence directly

                  germane to the lesser-included offense for the

                  finder of fact to consider before an

                  instruction on a lesser-included offense is

                  warranted.” Id.

             The determination, however, does not turn on

                  the credibility of the evidence suggesting a

                  lesser offense; “the standard may be satisfied

                    14
                                        if some evidence refutes or negates other

                                        evidence establishing the greater offense or if

                                        the evidence presented is subject to different

                                        interpretations.” Id.

                                  IV. Application

      A. Appellant failed to preserve his request for an instruction on a lesser-
      included offense based on the claim that he “did not intentionally flee
      from a person he knew was a peace officer while using a vehicle.”
      Further, the record does not support the submission of an instruction
      that relies on an inference that Appellant did not know he was being
      pursued.

             1. Appellant did not preserve his claim of error based on a
             profession that he did not see his pursuers, and the record fails to
             establish that he made such a profession.

      In this appeal, we deal only with the second step of the test to determine

whether to submit a lesser-included offense; that step asks if there is evidence in the

record that supports giving the jury the instruction requested by Appellant. See id. at

924–25. The State concedes that the first step of the test is met: “Evading arrest or

detention on foot is, through an element-based comparison, a lesser-included offense

of evading arrest or detention in a vehicle.     Thus, [Appellant] satisfies the first

requirement for obtaining a lesser-included-offense instruction.”

      If we understand Appellant’s first contention, the trial court erred by failing to

submit an instruction on evading on foot because it was dark, the officers did not

immediately activate the siren on their vehicle, and pivotally, Appellant stated, “I


                                          15
didn’t see you.” He uses this profession as the first basis to establish his overarching

contention that he could not hold an intent to flee until he knew that the police

sought to detain him and that he only acquired that knowledge once he stopped at his

residence. Appellant’s argument continues that he fled on foot after he became aware

that he was being pursued. But as explained below, this basis for submitting the

instruction on the lesser-included offense was never presented to the trial court, and

for this reason, error based on his contention is forfeited. Further, the record does

not support the contention that he claimed that he was ignorant of the pursuit until he

stopped his vehicle.

      A trial court has no sua sponte obligation to instruct a jury on a lesser-included

offense; the defendant must preserve error by requesting an instruction on the lesser-

included offense. Tolbert v. State, 306 S.W.3d 776, 781 (Tex. Crim. App. 2010); Gipson

v. State, No. 05-16-01065-CR, 2017 WL 4247965, at *2 (Tex. App.—Dallas Sept. 25,

2017, no pet.) (mem. op., not designated for publication) (“A defendant who did not

request an instruction on a lesser[-]included offense waives his right to complain on

appeal that the trial court was required to give the instruction.”). Generally, to make

an adequate charge objection,

      [t]he objection must be specific and clear enough to apprise the trial
      court of the nature of the objection—this specificity requirement is to
      enable the trial court [“]to know in what respect the defendant regards
      the charge as defective and to afford him an opportunity to correct it
      before reading the charge to the jury.[”]



                                          16
Hernandez v. State, No. 02-17-00353-CR, 2019 WL 490510, at *6 (Tex. App.—Fort

Worth Feb. 7, 2019, pet. ref’d) (mem. op., not designated for publication); see also

Tex. R. App. P. 33.1(a)(1) (requiring timely and specific request to “state[] the grounds

for the ruling that the complaining party sought from the trial court with sufficient

specificity to make the trial court aware of the complaint”). Further, to preserve error

that challenges the failure to include an instruction requires an objection, it is

axiomatic that the objection made to the trial court must comport with the one made

on appeal. See Pennington v. State, 697 S.W.2d 387, 390 (Tex. Crim. App. 1985) (“Error

presented on appeal must be the same as the objection raised before the trial court.”).

      Applying these principles of preservation to an objection based on the failure

to submit a lesser-included offense, an appellant cannot offer one basis for submitting

the issue in the trial court and then offer a new basis on appeal. See Gusman v. State,

No. 01-08-00621-CR, 2010 WL 2991210, at *7 (Tex. App.—Houston [1st Dist.]

July 29, 2010, pet. ref’d) (mem. op., not designated for publication) (holding that error

was not preserved when appellant made different arguments at trial and on appeal

regarding why lesser-included offenses of felony-murder or murder should have been

submitted in a charge that submitted the greater offense of capital murder); Newman v.

State, No. 14-05-01125-CR, 2007 WL 1437624, at *4 (Tex. App.—Houston [14th

Dist.] May 17, 2007, pet. ref’d) (mem. op., not designated for publication) (holding

that error was not preserved because appellant offered different bases for submission

of lesser-included offense of burglary of a building and because “Appellant’s rationale

                                           17
for the requested instruction differ[ed] substantially and [did] not comport with the

rationale for his request at trial”).

       Here, Appellant failed to preserve error. Above, we quoted the argument that

Appellant’s counsel made to the trial court as the basis for submitting the lesser-

included offense of evading on foot: Appellant was looking for a place to park. He

carried that theme into his jury argument. Nothing in the argument suggested that

Appellant did not know that he was being pursued by the police until he stopped his

vehicle. Thus, the rationale for Appellant’s objection in the trial court does not

comport with his argument on appeal. The trial court never had the opportunity to

evaluate the argument that Appellant makes on appeal and to decide whether it

presented a basis to submit the lesser-included offense. Appellant has failed to

preserve error. See Tex. R. App. P. 33.1(a)(1).

       Even if error were preserved, we would still reject Appellant’s claim of error.

Appellant states that the following facts raise a scintilla of evidence to support his

claim that he did not know that his vehicle was being pursued:

       It was dark outside on that night. The officers did not activate the patrol
       car siren until approximately 30 seconds into the three-minute pursuit.
       [Appellant] later told the officer[s,] “I didn’t see you.” Based on these
       facts a jury could rationally believe [Appellant] did not realize he was
       being pursued. [Citations omitted.]

Apparently, part of the suggestion from the quote is that it was not physically

apparent that the police were pursuing because it was dark and the police used their

siren only for the latter two and a half minutes of a three-minute chase. This

                                           18
argument offers no evidence that reasonably supports a conclusion that Appellant did

not know that he was being pursued. Appellant’s argument assumes that he would

know he was being pursued once the police sounded their siren but acknowledges

that the siren was activated for the vast majority of the pursuit. The video of the

pursuit shows that the darkness, if anything, accentuated the flashing of the police

car’s overhead lights, and there is no explanation why Appellant could not have seen

the lights directly behind him. Nor can we hear Appellant’s protest, “I didn’t see

you,” which he alleges is found on the recording. Certainly, we are not to decide

whether the evidence suggesting a lesser-included offense is credible, but that does

not mean that we must enter a realm of fantasy and accept a suggestion so farfetched

as the one that Appellant did not know that he was being pursued based on the

unsupportable inferences that Appellant asks us to draw.

             2. Appellant did not preserve his claim of error based on a claim
             that his conduct created a fact question regarding whether he had
             an intent to flee, and the record does not support the inferences
             that Appellant relies on to make that claim.

      Appellant next appears to argue that his behavior while being pursued by the

police created a fact question regarding whether he had intended to flee from his

pursuers and thus warranted the submission of the lesser-included offense because

the jury could believe that he had formulated an intent to flee only after he had

stopped his vehicle and had run.




                                         19
      This argument suffers from the same preservation flaw as Appellant’s first

argument. His counsel appeared to argue to the trial court and the jury that Appellant

was fleeing but that his flight had the specific goal of getting his car home—

apparently in the hope that by doing so, it would not be seized.

      Appellant’s change in emphasis from trial to appeal implicitly recognizes that

the argument he made at trial was tantamount to a confession of guilt. Appellant’s

argument that he did not show prompt compliance because he was trying to get his

car home was a concession that he had operated his vehicle with the requisite intent

and had committed the offense with which he was charged. See Ford v. State, Nos. 02-

14-00176-CR, 02-14-00177-CR, 2015 WL 3458383, at *2–3 (Tex. App.—Fort Worth

May 28, 2015, pet. ref’d) (mem. op., not designated for publication) (holding that

evidence supported conviction when appellant’s excuse for not pulling over at the

earliest possible moment was that he had “merely [driven] around the block and [had]

pulled into his driveway so his car would not be towed”); Robinson v. State, Nos. 13-10-

00064-CR, 13-10-00065-CR, 2011 WL 861152, at *4 (Tex. App.—Corpus Christi–

Edinburg Mar. 10, 2011, pet. ref’d) (mem. op., not designated for publication)

(rejecting argument that “[d]riving three blocks at a slow speed to her driveway after

seeing emergency [lights] activated [could not] be considered ‘intentionally fleeing’

under the facts and circumstances in this case”).

      Appellant’s effort to skirt that concession demonstrates that he is making a new

argument on appeal. It, also, forces him to make arguments that cannot be sustained.

                                          20
His argument transforms from, in essence, admitting that he was fleeing but had a

subjective reason for doing so to one that the circumstances of his behavior allowed

the jury to draw a reasonable inference that he was not fleeing or perhaps

demonstrating an intent to flee. This theory turns on the premise that “[a] jury could

believe that once [Appellant] noticed the pursuit, he stopped his vehicle at his home.”

       Again, we must look at the entire record to decide if it reasonably raises a

scintilla of evidence that the defendant is guilty only of the lesser offense. See Benefield

v. State, 389 S.W.3d 564, 574 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d)

(stating that “[o]ur review of the record evidence to determine whether a defendant is

entitled to a charge on a lesser-included offense considers whether there is more than

a scintilla of evidence in support of the offense” and that “we do not consider the

credibility of the evidence or whether it is controverted or in conflict. However, we

will credit the defendant only with reasonable inferences that may be drawn from the

evidence.” (citations omitted)).

       To argue that a reasonable jury could believe that Appellant did not know that

he was being pursued by the police requires a complete suspension of disbelief. The

only way that Appellant can spin the record to support the present theory is to draw

unsupportable inferences or to ignore the portions of the record contrary to his

portrayal:

             • Appellant argues that the circuitous course he drove was close to his

                house. From this behavior Appellant concludes that “[i]t is less likely

                                            21
   [that he] intended to flee while using the vehicle since he never left the

   area around his home. This is especially more plausible considering [his]

   statements that he was trying to park his vehicle at home.” What this

   argument never explains is how the jury could draw an inference that

   Appellant was simply trying to get home by taking a figure-eight route

   while driving in excess of the speed limit rather than driving straight

   there.

• If the explanation for the circuitous route is that he was trying to get

   home to park in a safe area, this claim does not offer an explanation for

   why he forewent immediately pulling over while traveling through blocks

   of traffic-less residential streets. Again, it was Appellant’s choice to

   decide when he would comply, and his lack of immediate compliance

   established his culpability.

• Appellant argues that he slowed his vehicle as he ran four stop signs. In

   Appellant’s view, “This indicates he did not intend to elude capture

   using a vehicle because he did not take more evasive actions.” Certainly,

   Appellant could have driven more aggressively. But that does not mean

   that the aggressive behavior he did engage in fails to establish his intent

   to flee, i.e., the intent demonstrated by running four stop signs in the

   course of a couple of minutes. There is a self-apparent intent revealed



                                  22
             by those actions, and that intent lacks any explanation other than that he

             was fleeing.

          • Appellant tries to avoid the fact that an officer saw him throwing

             something from the vehicle by claiming that the other officer said that

             he did not see any contraband thrown. This misstates the statements of

             the officer who was driving; he responded that it looked like objects

             were being thrown but that he could not tell, while the officer who was

             not driving specifically said that he had seen objects being thrown. The

             officer who had seen objects being thrown confirmed what he saw when

             he testified.

          • Finally, Appellant argues that the jury could have believed that he did

             not have any contraband—and thus had no motive to flee—because one

             of the officers could not confirm conclusively that the leafy substance he

             saw on Appellant’s person was marijuana. This slice of the record

             ignores Appellant’s statement that he had “a little weed.” Appellant’s

             own words conclusively demonstrate a motive to flee.

      The jury saw how Appellant’s driving behavior immediately changed once the

police announced their presence in a way that no person driving a vehicle at night

could possibly miss, and this behavior remained consistent until he had accomplished

his goal of getting his vehicle to his residence. The evidence does not reasonably raise



                                          23
a scintilla of evidence that Appellant did not know he was being pursued when the

bases for that contention are untenable.

      B. There was no break in Appellant’s flight that transformed his
      continuous course of conduct into two separate offenses.

      Appellant’s final argument is that he did not commit a “continuous offense.”

Apparently, the purpose of this argument is to break the chain of events between his

act of fleeing in his vehicle and his act of fleeing on foot and to suggest that he had

committed two offenses—one fleeing using a vehicle and the other fleeing on foot.

Appellant’s specific argument is as follows:

      In this case[,] there was voluntary termination by [Appellant] and acts of
      compliance in response to the show of authority. This was not a
      continuous unbroken course of conduct. Once [Appellant] gave himself
      up[,] any possible evasion with the use of a vehicle had come to an end.
      Since the evidence indicates this was not a continuous offense, the trial
      court should have allowed an instruction on the lesser-included offense.
      [Citation omitted.]

Again, no rational jury could see the break in the sequence of events that Appellant

posits. There was no break in the continuous chain of events; instead, Appellant used

two means of locomotion to flee.

      Appellant hardly “gave himself up” when he reached his residence. Instead, he

stopped when faced with a police vehicle coming toward the front of his vehicle and

apparently because he had coincidentally reached his residence. When he stopped, he

exited his vehicle while confronted with several officers who had their guns drawn.

He raised his hands for about eight seconds while he maneuvered himself to the front


                                           24
of his vehicle. Once he was in a position where the vehicle provided a barricade to

the officers’ vision and any shots they might fire, he ran.          If one accepts that

Appellant was fleeing from the police in his vehicle, his acts once he stopped his

vehicle demonstrate only a continued effort at evasion.

      The authority that Appellant cites does not support his argument that the

seconds while he tried to maneuver out of harm’s way transformed his flight into two

offenses. The cases Appellant cites address whether there might be such a long

temporal break of hours or days that two offenses might be established.               That

theoretical argument has no application to the facts here.

      Specifically, when the court of criminal appeals dealt with the question of

whether a combined effort of fleeing using a vehicle and on foot constituted a

continuing offense under Section 38.04 of the Penal Code, it addressed the argument

that such a rule would create a continuing offense that could last for “days, weeks,

months[,] or years.” See Hobbs, 175 S.W.3d at 779–80. The court of criminal appeals

did not resolve this argument but simply noted that under the facts of the case under

review, police had not terminated their pursuit because they had temporarily

suspended their pursuit when it became dark and had “resumed several hours later

when it was feasible for the officers to effectively search for the appellant.” Id. at 780.

Hobbs and the cases citing it do not support the proposition that Appellant’s eight

seconds of feigned compliance while he maneuvered into a position to run

transformed his flight into two separate offenses. As stated in State v. Ojiaku,

                                            25
      The court [in Hobbs] expressly distinguished the case before it from the
      hypothetical situation described by the defendant where a “successful
      evader” could be charged with a criminal trespass for something he did
      “days, weeks, months or years later.” Thus, even though the court in
      Hobbs concluded the defendant was committing a continuing offense, it
      did so because of the unique facts in the case. It did not pronounce
      evading arrest as always constituting a continuing offense, and it
      distinguished the defendant’s continuing offense from a hypothetical
      situation where an offender could be viewed as continuously evading
      arrest for years.

424 S.W.3d 633, 638 (Tex. App.—Dallas 2013, pet. ref’d) (citations omitted).

      Here, we are clearly dealing with one episode of evading. To argue that

Appellant’s efforts to maneuver to a position where he could run with a lessened risk

of being shot and to get a head start on the race hardly creates an inference that he

was operating under two different intents because there were two episodes of criminal

conduct.

      C. Summary

      We hold that Appellant failed to preserve his claim on appeal because the

rationale he offered to the trial court for submitting an instruction on the lesser-

included offense does not comport with his argument on appeal. Even if error were

preserved, the evidence does not reasonably raise a scintilla of evidence to support the

claim that he was guilty only of evading on foot. Finally, the flicker of feigned

compliance by Appellant does not transform his effort to flee into two offenses.

Accordingly, we overrule Appellant’s sole issue.




                                          26
                                  V. Conclusion

      Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                     /s/ Dabney Bassel

                                                     Dabney Bassel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 30, 2020




                                         27